Case 8:18-cv-02548-VMC-SPF Document 37-5 Filed 03/25/19 Page 1 of 3 PageID 403



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 5
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
Case 8:18-cv-02548-VMC-SPF Document 37-5 Filed 03/25/19 Page 2 of 3 PageID 404


 Iii            DORITY & MANNING                                                                               Tim F. Williams
                                                                                                      timw@dority-manning.com



 February 13, 2019

 VIA ELECTRONIC MAIL

 Richard E. Fee
 Fee & Jeffries, P.A.
 1227 N. Franklin Street
 Tampa, Florida 33602

 Lee Grossman <lgrossman@grossmanlegal.com>

           Re: InVue Security Products, Inc. v. Vanguard Products Group, Inc., 8:18-cv-02548

 Dear Rick and Lee:

      We are in the process of reviewing Vanguard’s responses of February 1, 2019 to InVue’s
 discovery requests and have identified several issues that have motivated this communication.

       First, in response to InVue’s Interrogatory No. 1 seeking the factual and legal bases for
 Vanguard’s affirmative defense of non-infringement, Vanguard relies solely on the purported
 invalidity of the patents-in-suit and its claim that it has developed a design-around for one or
 more of the patents-in-suit. The response is devoid of any factual contention (or support) that
 any of the accused products lack any limitation of any of the asserted claims. InVue understands
 this response to mean that Vanguard does not contest that the accused products satisfy each and
 every limitation of the asserted claims, as set forth in InVue’s January 10, 2019 Disclosure of
 Asserted Claim and Infringement Contentions.

       Please confirm that this understanding is accurate and that Vanguard does not intend to
 challenge InVue’s allegations of infringement on the basis that the accused products satisfy all of
 the limitations of the asserted claims. Otherwise, we request that Vanguard supplement its
 response to Interrogatory No. 1 to identify any limitation that it contends is not satisfied by the
 accused products and to provide an explanation of why the limitation is not satisfied.

       Second, we understand that Vanguard believes it has developed alternative, design-around
 products that do not infringe the patents-in-suit. Vanguard fails to provide any factual bases
 supporting its contention that its proposed design-around product(s) do not infringe, and InVue
 has not seen or examined any such proposed design-around products. We understand that, in
 early March, Vanguard intends to present these proposed design-around products to InVue for
 consideration. InVue reserves the right to pursue discovery on the same, including a more
 complete response to Interrogatory No. 1, in the event the parties disagree.

      Third, addressing Vanguard’s responses to InVue’s requests for production generally, the
 bulk of Vanguard’s responses indicate that it will produce responsive documents “at a mutually
 agreeable time after the Court has entered a Protective Order.” The Court’s Patent Scheduling



Two Liberty Square   I   75 Beattie Place, Suite 1100   I   Greenville, SC 29601 USA   I   (864) 271-1592   I   www.dority-monning.com
Case 8:18-cv-02548-VMC-SPF Document 37-5 Filed 03/25/19 Page 3 of 3 PageID 405

 Page 2 of 2




 Order discourages stipulated motions for a protective order, instead permitting the parties to
 reach their own agreement on the designation of confidential materials. D.I. 34 at 4. The parties
 have already reached such an agreement here, which was executed on the same day that
 Vanguard’s discovery responses were served. Accordingly, we believe this satisfies Vanguard’s
 desire for a “Protective Order” and that documents should not withheld on that basis.
 Furthermore, we ask that you please provide a date when Vanguard intends to produce
 documents responsive to InVue’s requests.

       Finally, based on Vanguard’s responses to Requests for Production Nos. 13 and 14, it
 appears that Vanguard does not intend to produce responsive documents. Those requests are
 intended to obtain the identities of third parties in the event that third party discovery is required.
 In lieu of responding to those requests as written, InVue would consider Vanguard’s discovery
 obligations satisfied if it were to produce documents sufficient to identify the distributors of the
 accused products and the suppliers of material components of the accused products (and the
 corresponding components supplied). Please let me know if Vanguard would be willing to
 produce such documentation.

      Please review Vanguard’s discovery responses based on the information provided herein
 and provide us with Vanguard’s responses to the questions raised by February 27, 2019.

       If you would like to discuss any of these matters by phone, please let us know some times
 that are convenient for you.


                                                        Sincerely,

                                                        DORITY & MANNING, P.A.




                                                        Tim F. Williams

 TFW/jvh



 Cc:     Lee Grossman (lgrossman@grossmanlegal.com)
         Kathleen Wade (kwade@feejeffries.com)
         Ana Perez (aperez@feejeffries.com)
         Jim Matulis (jim@matulislaw.com)
